Citation Nr: 1118250	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-11 102	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for headaches.

2.  Entitlement to a rating higher than 30 percent for posttraumatic encephalopathy with seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to February 1958.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2007 decision of a special claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Indianapolis, Indiana, however, certified the appeal to the Board.

In that March 2007 decision, the RO granted the Veteran's claim for service connection for headaches as associated with his already service-connected post-traumatic encephalopathy with seizures and assigned an initial 10 percent rating retroactively effective from June 22, 2006, the date of receipt of this claim.  However, the RO denied his claims for a rating higher than 30 percent for the 
post-traumatic encephalopathy with seizures (traumatic brain injury or TBI), for a rating higher than 10 percent for trephine openings, bilateral parietal regions, and for a compensable rating (i.e., a rating higher than 0 percent) for un umbilical hernia.  Later that month, in response, he submitted a notice of disagreement (NOD) concerning "all issues" decided in that decision.  So, in March 2008, the RO sent him a statement of the case (SOC) regarding the assignment of the 10 percent initial rating for his headaches, and denying a higher initial rating for this disability, see Fenderson v. West, 12 Vet. App. 119 (1999), as well as regarding his claims for higher ratings for his TBI, trephine openings, bilateral parietal regions, and umbilical hernia.  Later that month, he submitted a substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2010).

Subsequently, however, in December 2008, the Veteran submitted another statement indicating he was withdrawing his claims for higher ratings for his trephine openings, bilateral parietal regions, and umbilical hernia.  Therefore, those claims are no longer at issue.  See 38 C.F.R. § 20.204.

In February 2011, as support for his remaining claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.

In this decision, the Board is deciding the Veteran's claim for a higher initial rating for his headaches.  But the Board is remanding his other claim for a higher rating for his TBI to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Because of the Veteran's age, the Board advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's headaches are very frequent, completely prostrating and prolonged so as to cause severe economic inadaptability.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent initial rating for these headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Here, though, the Board need not discuss whether there has been VCAA compliance because the Board is assigning the highest possible schedular rating for the Veteran's headaches.  So even if, for the sake of argument, he has not received the required VCAA notice, this is inconsequential and therefore, ultimately, at most nonprejudicial, i.e., harmless error because his claim is being granted, in full, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).

II.  Entitlement to an Initial Rating Higher than 10 Percent for the Headaches

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If, as here, there is disagreement with the initial rating assigned following the granting of service connection, separate ratings can be assigned for separate periods of time based upon the facts found.  Fenderson, 12 Vet. App. at 125-26 (1999).  In other words, the Veteran's rating may be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others.

The RO assigned a 10 percent initial rating for the Veteran's headaches under 38 C.F.R. § 4.124a, DC 8100, which pertains to migraines.  Under this code, headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10-percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30-percent disabling.  And headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50-percent disabling, which is the highest possible rating under this DC.

The rating criteria do not define "prostrating," nor has the Court.  But by way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Given these parameters, the Board finds there is sufficient medical evidence of record to increase the initial rating for the Veteran's headaches from 10 to 50 percent, which, as mentioned, is the highest rating available for this disability under DC 8100.  And no other DCs are applicable that might provide him an even higher rating.  See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if it is supported by explanation and evidence).  See, too, Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Any change in DC by a VA adjudicator must be specifically explained.).

The report of the Veteran's September 2009 VA Compensation and Pension Examination (C&P Exam) indicates he complained of severe headaches occurring twice a week, lasting 12 to 24 hours, and that his alleviating factor was rest.  The examiner indicated these headaches were prostrating.

The report of the Veteran's earlier January 2009 VA C&P Exam indicates he complained of a constant, aching pain all across the top of his head that he treats with Extra-Strength Tylenol.  The examiner diagnosed chronic headaches.

The report of the Veteran's even earlier February 2007 VA C&P Exam indicates he complained of intractable headaches during the last calendar year (so, presumably, meaning during the past 12 months), which, he added, occurred daily.  He reported just dealing with it and not taking any abortive medication.  When they occurred, however, he had to lie down in a dark, quiet room.  The examiner diagnosed intractable headaches.

In addition to this medical evidence, the Board has considered the Veteran's written and oral testimony in support of his claim, including that he provided during his recent February 2011 hearing when he indicated his headaches occur 1 to 2 times a week, on average, and usually last from 4 to 5 hours.  He reiterated that he treats them by laying down and using over-the-counter medications, but the strongest dosages he can obtain.  He is competent, even as a layman, to report on that as to which he has personal knowledge, such as the frequency, severity and duration of his headaches.  And his complaints and testimony concerning this also appear to be credible, therefore probative evidence in support of his claim, since supported by his VA C&P exam reports.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Therefore, the Board finds the disability picture imposed by the Veteran's headaches most nearly approximates the criteria contemplated by the highest available schedular rating, 50 percent.  See 38 C.F.R. § 4.124a, DC 8100.

That is, the Board finds that his headaches are very frequent, completely prostrating and prolonged so as to cause severe economic inadaptability.  Thus, this maximum 50 percent initial rating is warranted under DC 8100, especially resolving all reasonable in his favor.  38 C.F.R. §§ 4.3, 4.7.

Furthermore, as his headaches have been this disabling since the filing of this claim, the Board need not "stage" this rating.  See Fenderson, 12 Vet. App at 125-26.  He is entitled to this higher 50 percent rating back to the date of receipt of this claim, i.e., retroactive to the grant of service connection.

Extra-Schedular Consideration

Because, as mentioned, the Veteran now has the highest possible rating of 50 percent for his headaches under the applicable DC 8100, the Board also must consider whether he is entitled to an even higher rating on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

There is no evidence, however, of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's disability has markedly interfered with his ability to work, meaning above and beyond that contemplated by his now higher 50 percent schedular rating, which, again, is the maximum rating available under the applicable DC 8100.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).


Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment for this disability admittedly has been primarily, if not entirely, on an outpatient basis as even he indicates he mostly self-treats his headaches by resting (lying down) or with over-the-counter medication, albeit the strongest dosage possible (such as in Extra-Strength Tylenol).  In this circumstance, the Board is not obligated to refer his claim for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6- 96 (August 16, 1996).


ORDER

A higher 50 percent initial rating is granted for the headaches, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Veteran's remaining disability at issue, namely, his post-traumatic encephalopathy with seizures (TBI), is currently rated as 30-percent disabling under DCs 8045-9304 and has been rated at this same level effectively since February 15, 1958, the day after his military service ended when he returned to life as a civilian.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.

In June 2006, the Veteran filed this claim currently as issue for a higher rating for this disability.

Effective October 23, 2008, so during the pendency of his appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of TBI.  These amendments revise 38 C.F.R. § 4.124a, DC 8045, and are effective October 23, 2008.  These amendments apply to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 C.F.R. pt. 4).

Since, however, as mentioned, the Veteran's claim was received in June 2006, these amended criteria do not apply.

Under the pre-amendment version of DC 8045, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-9304).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).

The neurological manifestations of the Veteran's TBI include seizures, as reflected by the characterization of this disability.

VA's Rating Schedule states that grand mal seizures are to be rated as major seizures under DC 8910 and petit mal seizures are to be rated as minor seizures under DC 8911.  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

The General Rating Formula for Major and Minor Epileptic Seizures provides that a 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  Averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly, an 80 percent evaluation is to be assigned.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  Where the evidence shows at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly, a 40 percent evaluation is assigned.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124a.

The Schedule also indicates that, when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This 10 percent rating will not be combined with any other rating for epilepsy.  Further, in the presence of major and minor seizures, the predominating type should be rated.

The Veteran has been provided VA C&P Exams to assess and reassess the severity of his TBI, but none of these exams adequately addresses the rating criteria for seizures.  In April 2010, he was provided an exam for audiological disabilities and ear diseases.  In September 2009, he was provided a TBI exam, but while the examiner diagnosed post-traumatic encephalopathy and seizures and discussed the frequency and severity of the seizures, there was no indication as to whether they are major versus minor.  The report of the Veteran's January 2009 exam provides a diagnosis of periodic tremors.


Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because the Veteran's VA C&P Exams have failed to adequately address the nature and severity of his seizures, a remand for another exam is required.  See Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA C&P Exam to reassess the severity of the residuals of the Veteran's TBI - specifically his seizures in accordance with 38 C.F.R. § 4.124a, including in terms of indicating whether they are major versus minor.

The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

The Veteran is hereby advised that failure to report for this re-examination, without good cause, will have detrimental consequences on this pending claim for a higher disability rating.  See 38 C.F.R. § 3.655.


2.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


